Citation Nr: 1423215	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for vertigo prior to December 6, 2012, and a disability rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in January 2012.  A copy of the transcript of this hearing has been associated with the claims file. 

The issues of service connection for sensorineural hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for her service-connected vertigo, which has been evaluated by analogy to 38 C.F.R. § 4.87, Diagnostic Code 6205.  This issue was previously remanded by the Board in August 2013.  At the time the Veteran filed her August 2007 increased rating claim, she was receiving a noncompensable evaluation for vertigo.  Subsequently, in an April 2013 rating decision, the RO increased her rating to 30 percent effective December 6, 2012.  As such, the Board must evaluate the propriety of the noncompensable rating assigned prior to December 6, 2012, as well as the 30 percent rating assigned since December 6, 2012.  

Diagnostic Code  6205 provides ratings for Meniere's syndrome (endolymphatic hydrops).  Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

Diagnostic Code 6204, peripheral vestibular disorders, provides a 10 percent rating is assigned under Diagnostic Code 6204 for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2012).  

The Veteran was provided with a VA general medical examination in May 2010, at which time she was diagnosed as having postural dizziness.  Subjectively, the Veteran reported experiencing dizziness with sudden upright positioning, and described accompanying nausea, vomiting, and headache at least once or twice per day.  The dizziness was not constant, but rather intermittent with remissions.  The Veteran's ears were normal, while her bilateral hearing acuity was grossly normal.  She exhibited normal coordination, orientation, and memory.  However, the examiner opined that decreased concentration associated with her dizziness affected her occupational activities, and that postural dizziness stopped her from doing her usual daily activities whenever a bout of dizziness occurred.  

The Veteran was provided with a VA audiological examination in December 2012, at which time she was diagnosed as having right ear sensorineural hearing loss and tinnitus.  However, the examiner opined that these disabilities were at least as likely as not directly caused by in-service acoustic trauma rather than secondary to service-connected vertigo.  Nonetheless, in the April 2013 rating decision, the RO treated the diagnosed hearing loss and tinnitus as if they were merely symptoms of the vertigo, rather than free-standing disabilities caused by acoustic trauma in their own right, and relied on the diagnoses rendered in the December 2012 VA audiological examination to increase the Veteran's disability evaluation for vertigo from noncompensable to 30 percent effective December 6, 2012, the date of the examination.   

However, in its August 2013 Remand, the Board determined that the findings of the December 2012 VA audiological examination, specifically the finding that sensorineural hearing loss and tinnitus were at least as likely as not directly caused by in-service acoustic trauma, reasonably raised the issues of entitlement to service connection for sensorineural hearing loss and tinnitus.  Since these claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board found that it did not have jurisdiction to adjudicate the merits thereof.  As such, the Board referred those claims to the AOJ for the appropriate action.
  
As the Diagnostic Code under which the Veteran's service-connected vertigo is rated lists hearing loss and tinnitus among the criteria required to warrant higher ratings, and mindful of the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14, the Board also found that it could not adjudicate the claim for a higher rating for vertigo until the reasonably-raised claims of entitlement to service connection for sensorineural hearing loss and tinnitus were granted or the time to appeal the denial of those claims had expired.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  As such, the Board's August 2013 Remand explicitly instructed the AOJ to adjudicate the claims for entitlement to service connection for hearing loss and tinnitus, and not to continue with development of the increased rating for vertigo claim until the claims of entitlement to service connection for hearing loss and tinnitus have been granted, or the appellate period following the denial of the claims of entitlement to service connection for sensorineural hearing loss and tinnitus had expired, or until an appeal was filed that could be merged with the current appeal.

Upon review of the claims file, however, it appears that the AOJ issued a supplemental statement of the case which continued to deny the Veteran's claim for a higher rating for vertigo after the Veteran did not report to a scheduled March 2014 VA examination.  However, it does not appear that any efforts were ever undertaken by the RO to adjudicate the reasonably-raised claims for entitlement to service connection for hearing loss and tinnitus prior to the readjudication of the vertigo claim, as explicitly directed by the Board's August 2013 Remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Accordingly, the Board is required to again remand the issue of entitlement to a compensable disability rating for vertigo prior to December 6, 2012, and a disability rating in excess of 30 percent thereafter, to the AOJ for compliance with its previous Remand instructions.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claims for service connection for hearing loss and tinnitus.

2.  Do not continue with development of the increased rating for vertigo claim until the claims of entitlement to service connection for hearing loss and tinnitus have been granted, or the appellate period following the denial of the claims of entitlement to service connection for sensorineural hearing loss and tinnitus have expired, or until an appeal is filed that can be merged with the current appeal.

3.  Schedule the Veteran for an examination to determine the current extent of her vertigo.  All necessary tests should be conducted and the examination should be conducted in accordance with VA rating criteria.  The examiner is specifically asked to address the relationship between the Veteran's bilateral hearing loss and tinnitus and her vertigo.  A complete rationale must be provided for any opinion offered.

4.  Readjudicate the claim (or claims if an appeal has been perfected with respect to bilateral hearing loss and tinnitus).  If any benefit sought is denied, issue an SSOC to the Veteran and her representative, and an opportunity to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

